  Case 13-33037         Doc 54     Filed 11/02/18 Entered 11/02/18 09:52:42              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-33037
         Desiree L Arnold

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/19/2013.

         2) The plan was confirmed on 11/27/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/18/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,979.00.

         10) Amount of unsecured claims discharged without payment: $16,996.97.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-33037        Doc 54      Filed 11/02/18 Entered 11/02/18 09:52:42                     Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $16,150.00
        Less amount refunded to debtor                         $286.55

NET RECEIPTS:                                                                                  $15,863.45


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $701.01
    Other                                                                   $5.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,706.01

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                              Class    Scheduled      Asserted         Allowed         Paid         Paid
AMERICASH LOANS                Unsecured         401.00        401.11           401.11          40.11       0.00
ARMOR SYSTEMS CORP             Unsecured          20.00         20.00            20.00           2.00       0.00
ASSET ACCEPTANCE LLC           Unsecured            NA       1,363.91         1,363.91        136.39        0.00
Check 'N Go                    Unsecured      1,000.00            NA               NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         434.00        423.25           423.25          42.33       0.00
Convergent Outsourcing         Unsecured         202.00           NA               NA            0.00       0.00
CORPORATE AMERICA FAMILY CU Unsecured         1,941.00       2,422.66         2,422.66      2,422.66        0.00
COTTONWOOD FINANCIAL OF IL LLC Unsecured      1,000.00       1,243.67         1,243.67        124.37        0.00
CREDIT MANAGEMENT LP           Unsecured         641.00           NA               NA            0.00       0.00
DEBT RECOVERY SOLUTION         Unsecured         309.00        309.85           309.85          30.99       0.00
ENHANCED RECOVERY CO L         Unsecured         582.00           NA               NA            0.00       0.00
FIRST SOUTHWESTERN FINANCIAL Unsecured        2,085.00            NA               NA            0.00       0.00
FIRST SOUTHWESTERN FINANCIAL Secured          4,750.00       6,722.65         6,722.65      6,722.65     507.38
GREAT AMERICAN FINANCE         Unsecured          97.00         97.85            97.85           9.79       0.00
HEALTHCARE ASSOC CREDIT UNION Unsecured             NA         759.15           759.15          75.92       0.00
LOYOLA UNIVERSITY MEDICAL CNT Unsecured          250.00        150.00           150.00          15.00       0.00
LVNV FUNDING                   Unsecured            NA         363.19           363.19          36.32       0.00
MIDLAND FUNDING LLC            Unsecured         848.00           NA               NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          135.00           NA               NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         250.00           NA               NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         222.00           NA               NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         150.00           NA               NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         100.00           NA               NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         100.00           NA               NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         100.00           NA               NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         100.00           NA               NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         100.00           NA               NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          75.00           NA               NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          72.00           NA               NA            0.00       0.00
PALOMAR ASSOCIATES             Unsecured         631.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured      1,000.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-33037       Doc 54     Filed 11/02/18 Entered 11/02/18 09:52:42                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal        Int.
Name                              Class   Scheduled        Asserted      Allowed         Paid           Paid
PERSOLVE LLC                  Unsecured            NA         3,855.79          0.00           0.00         0.00
PERSOLVE LLC                  Unsecured            NA         3,855.79      3,855.79        385.58          0.00
RENT A CENTER CORP            Unsecured         258.00             NA            NA            0.00         0.00
RENT A CENTER CORP            Unsecured         257.00             NA            NA            0.00         0.00
WESTLAKE FINANCIAL SERVICES   Secured           743.00          566.68        566.68        566.68        39.27


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                   $0.00
      Mortgage Arrearage                                     $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                            $7,289.33          $7,289.33                 $546.65
      All Other Secured                                      $0.00              $0.00                   $0.00
TOTAL SECURED:                                           $7,289.33          $7,289.33                 $546.65

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                 $0.00
       Domestic Support Ongoing                              $0.00                $0.00                 $0.00
       All Other Priority                                    $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                          $11,410.43             $3,321.46                   $0.00


Disbursements:

       Expenses of Administration                            $4,706.01
       Disbursements to Creditors                           $11,157.44

TOTAL DISBURSEMENTS :                                                                        $15,863.45




UST Form 101-13-FR-S (09/01/2009)
  Case 13-33037         Doc 54      Filed 11/02/18 Entered 11/02/18 09:52:42                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
